Opinion by
Me. Justice Eagen,
This is an appeal from an order below dismissing an action in habeas corpus without hearing.
Appellant, while represented by counsel, plead guilty generally to the charge of murder. After hearing, a three-judge court entered a finding of guilty of murder in the first degree, and imposed a sentence of imprisonment for life.
Appellant now attacks the validity of his confinement and judgment of sentence under the rule enunciated in Escobedo v. Illinois, 378 U.S. 478 (1964).
The writ was correctly denied. The rulings in Commonwealth ex rel. Pomoles v. Myers, 418 Pa. 369, 211 A. 2d 483 (1965); Commonwealth ex rel. Adderley v. Myers, 418 Pa. 366, 211 A. 2d 481 (1965); and, Commonwealth ex rel. Blackshear v. Myers, 419 Pa. 151, 213 A. 2d 378 (1965) are controlling.
Order affirmed.